                                                                               Case 1:20-cv-00627-AWI-SAB Document 8 Filed 04/30/20 Page 1 of 1


                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                              MONICO L. QUIROGA, III,                                No. C 19-3755 WHA (PR)
                                                                          9
                                                                                             Plaintiff,                              ORDER OF TRANSFER
                                                                         10
                                                                                v.
                                                                         11
United States District Court




                                                                              GANG AND NARCOTICS TASK
                                                                         12   FORCE,
                               For the Northern District of California




                                                                         13                  Defendant.
                                                                                                                     /
                                                                         14
                                                                         15          This is a civil rights case brought pro se by a state prisoner incarcerated at High Desert
                                                                         16   State Prison in Lassen County. The acts complained of occurred in Kern County, by members
                                                                         17   of the “Kern County Gang and Narcotics Task Force.” Kern and Lassen Counties are located
                                                                         18   within the venue of the United States District Court for the Eastern District of California.
                                                                         19   Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).
                                                                         20          This case is TRANSFERRED to the United States District Court for the Eastern District of
                                                                         21   California. See 28 U.S.C. § 1406(a).
                                                                         22          The clerk shall transfer this case forthwith.
                                                                         23          IT IS SO ORDERED.
                                                                         24
                                                                              Dated: April 30      , 2020.
                                                                         25                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28
